DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In light of the amendment filed 3/14/22, the objection to claim 42 for informalities is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17, 19-26, 28-30, 38-39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gharib et al. (US 2020/0136741) in view of Blondin et al. (US 2018/0157354).

	Regarding claim 1, Gharib discloses a capacitive sensing system, comprising: a sensor circuitry (abstract, fig. 1, ¶ 3-4, ¶ 40-41, sensors disclosed);
	an acquisition circuitry (fig. 1, ¶ 40-41, data processing and management system 3, 4 with gateway 1);
	wherein the acquisition circuitry is configured to spread-encode the sensed signals responsive to one or more spreading codes (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used to encode data);
	accumulate the spread-encoded sensed signals (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used at a number of levels);
	and provide the accumulated spread-encoded sensed signals (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used to encode data, data combined and forwarded to data processing and management systems);
	and a digital controller operatively coupled to the acquisition circuitry and configured to determine a measurement responsive to the accumulated spread-encoded sensed signals (fig. 1, ¶ 43-52, data processing and management system 3, 4 receive data from sensors).
	Gharib fails to disclose sense lines; an acquisition circuitry operatively coupled to the sense lines of the sensor circuitry to receive sensed signals generated responsive to non-spread encoded drive signals, wherein the acquisition circuitry is configured to: receive sensed signals indicative of one or more capacitances at the sensor circuitry; and determining a channel capacitance measurement.
	Blondin teaches sense lines (figs. 2-3, ¶ 25-30);

	wherein the acquisition circuitry is configured to: receive sensed signals indicative of one or more capacitances at the sensor circuitry (figs. 2-3, ¶ 25-30; see also fig. 12, ¶ 31-38);
	and determining a channel capacitance measurement (figs. 2-3, ¶ 25-30; see also fig. 12, ¶ 31-38).
	Gharib and Blondin are both directed to processors for receiving sensor data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spread spectrum transmission of Gharib with the capacitive sensor of Blondin since such a modification provides for recognizing a touch and position of touch on a touch sensor panel (Blondin, ¶ 3) and can sense touch events based on self-capacitance and/or mutual capacitance with increased performance (Blondin, ¶ 6).

	Regarding claim 4, Gharib discloses wherein at least one spreading code of the one or more spreading codes is a binary code comprising two or more bits (¶ 43-48).

	Regarding claim 5, Gharib discloses wherein the acquisition circuitry is configured to receive the sensed signals during an acquisition period, the acquisition period comprising two or more acquisition cycles (figs. 3-4, ¶ 64-70).

	Regarding claim 6, Blondin further teaches wherein the sense lines comprise a first sense line (figs. 2-3, ¶ 25-30).
	Gharib discloses the acquisition circuitry is configured to: receive first sensed signals of the sensed signals at the first sense line during an acquisition period; spread the first sensed signals responsive to a first spreading code during a first acquisition cycle of the acquisition period; and spread the first sensed signals responsive to the first spreading code during a second acquisition cycle of the acquisition period (¶ 43-52; see also figs. 3-4, ¶ 64-70).

	Regarding claim 7, Gharib discloses wherein the first spreading code comprises at least a first bit and a second bit, and the acquisition circuitry is configured to: convolve a first sensed signal of the first sensed signals with the first bit of the first spreading code; and convolve a second sensed signal of the first sensed signals with the second bit of the first spreading code (¶ 43-49).

	Regarding claim 8, Gharib discloses wherein the acquisition circuitry is configured to: convolve the first sensed signal of the first sensed signals with the first bit of the first spreading code during the first acquisition period; and convolve the second sensed signal of the first sensed signals with the second bit of the first spreading code during the second acquisition period (¶ 43-49, see also ¶ 53-70).


	Gharib discloses the acquisition circuitry is configured to: receive second sensed signals of the sensed signals at the first sense line during the acquisition period; spread the second sensed signals responsive to a second spreading code during the first acquisition cycle of the acquisition period; and spread the second sensed signals responsive to the second spreading code during the second acquisition cycle of the acquisition period (¶ 43-52; see also figs. 3-4, ¶ 64-70).

	Regarding claim 10, Gharib discloses wherein the second spreading code comprises at least a first bit and a second bit, and the acquisition circuitry is configured to: convolve a first sensed signal of the second sensed signals with the first bit of the second spreading code; and convolve a second sensed signal of the second sensed signals with the second bit of the second spreading code (¶ 43-49).

	Regarding claim 11, Gharib discloses wherein the second spreading code comprises at least a first bit and a second bit, the acquisition circuitry is configured to: convolve the first sensed signal of the second sensed signals with the first bit of the second spreading code during the first acquisition period; and convolve the second sensed signal of the second sensed signals with the second bit of the second spreading code during the second acquisition period (¶ 43-49, see also ¶ 53-70).


	Gharib discloses the acquisition circuitry is configured to: receive a first sensed signal at the first sense line and a second sensed signal at the second sense line; spread the first sensed signal responsive to a first spreading code of the one or more spreading codes; spread the second sensed signal responsive to a second spreading code of the one or more spreading codes; and accumulate the spread first sensed signal and the spread second sensed signal (¶ 43-52; see also figs. 3-4, ¶ 64-70).

	Regarding claim 13, Gharib discloses wherein the digital controller is configured to differentiate the accumulated spread-encoded sensed signals responsive to the one or more spreading codes (¶ 43-52, receiving system extracts data using spreading codes).

	Regarding claim 14, Blondin further teaches wherein the digital controller is configured to determine touch information responsive to the channel capacitance measurement (figs. 2-3, ¶ 25-30; see also fig. 12, ¶ 31-38).

	Regarding claim 15, Gharib discloses wherein the digital controller is configured to provide the one or more spreading codes (fig. 1, ¶ 43-52, receiving system extracts data using spreading codes).



	Regarding claim 17, this claim is rejected under the same rationale as claims 1 and 4.

	Regarding claim 19, this claim is rejected under the same rationale as claim 4.

	Regarding claim 20, this claim is rejected under the same rationale as claim 5.

	Regarding claim 21, this claim is rejected under the same rationale as claim 6.

	Regarding claim 22, this claim is rejected under the same rationale as claim 7.

	Regarding claim 23, this claim is rejected under the same rationale as claim 9.

	Regarding claim 24, this claim is rejected under the same rationale as claim 10.

	Regarding claim 25, this claim is rejected under the same rationale as claim 12.

	Regarding claim 26, this claim is rejected under the same rationale as claim 13.

	Regarding claim 28, this claim is rejected under the same rationale as claim 14.

	Regarding claim 29, Gharib discloses differentiating the accumulated spread-encoded sensed signals responsive to the one or more spreading codes (fig. 1, ¶ 43-52, receiving system extracts data using spreading codes).
	Blondin further teaches integrating one or more individual spread-encoded sensed signals (fig. 2, ¶ 25-30; see also fig. 12, ¶ 34, integrator 1214 disclosed);
	and determining one or more capacitive channel measurements responsive to the integrated sensed signals (fig. 2, ¶ 25-30; see also fig. 12, ¶ 31-38).

	Regarding claim 30, Gharib discloses wherein each spreading code is associated with one of the one or more sensor channels (¶ 43-52).

	Regarding claim 38, Gharib discloses wherein the one or more spreading codes comprise: a first spreading code comprising a first group of bits; and a second spreading code comprising a second group of bits, wherein the second group of bits is orthogonal to the first group of bits (¶ 11, ¶ 43-52).

	Regarding claim 39, this claim is rejected under the same rationale as claim 38.

	Regarding claim 41, Gharib discloses a capacitive sensing system, comprising: a sensor circuitry (abstract, fig. 1, ¶ 3-4, ¶ 40-41, sensors disclosed);

	the acquisition circuitry to: convolve respective ones of received sensed signals with bits of respective ones of spreading codes to spread-encode the received sensed signals, wherein respective ones of the spreading codes are associated with respective ones of the sensors (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used to encode data),
	8Serial No. 16/109,420accumulate bits of the spread-encoded received sensed signals to obtain an accumulated spread-encoded sensed signal, wherein respective bits of the spread-encoded sensed signal are an accumulation of respective bits of respective spread-encoded received sensed signals (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used at a number of levels);
	and provide the accumulated spread-encoded sensed signal (¶ 43-52, sensor data transmitted via CDMA, aggregator units may be used to encode data, data combined and forwarded to data processing and management systems);
	and a digital controller operatively coupled to the acquisition circuitry to receive the accumulated spread-encoded sensed signal and determine measurements at least partially responsive to the accumulated spread-encoded sensed signal (fig. 1, ¶ 43-52, data processing and management system 3, 4 receive data from sensors).
	Gharib fails to disclose sense lines; an acquisition circuitry operatively coupled to the sense lines of the sensor circuitry to sense signals indicative of one or more capacitances at the sensor circuitry; and determining respective channel capacitances of the sense lines.

	an acquisition circuitry operatively coupled to the sense lines of the sensor circuitry to sense signals indicative of one or more capacitances at the sensor circuitry (figs. 2-3, ¶ 25-30, touch controller 206 and touch processor 202 disclosed; see also fig. 12, ¶ 31-38);
	and determining respective channel capacitances of the sense lines (figs. 2-3, ¶ 25-30; see also fig. 12, ¶ 31-38).
	Gharib and Blondin are both directed to processors for receiving sensor data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spread spectrum transmission of Gharib with the capacitive sensor of Blondin since such a modification provides for recognizing a touch and position of touch on a touch sensor panel (Blondin, ¶ 3) and can sense touch events based on self-capacitance and/or mutual capacitance with increased performance (Blondin, ¶ 6).

	Regarding claim 42, Blondin further teaches wherein the sensed signals are generated responsive to non-spread encoded drive signals (figs. 2-3, ¶ 25-30, stimulation signals disclosed, see also fig. 12, ¶ 31-38).

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.  Regarding claims 1, 17, and 41, Applicant argues that Gharib does not disclose a “capacitive system” as recited by claim 1 because “Applicant can find no .
Applicant further argues that Gharib does not disclose “a sensor circuitry including sense lines” nor “an acquisition circuitry to receive sensed signals indicative of one or more capacitances at the sensor circuitry” (Remarks, pp. 11-12).  Whether or not this is true, this is a mischaracterization of Examiner’s rejection, as the Office Action does not rely on Gharib to disclose these limitations.  Again, the rejection of the claims is based upon the combination of Gharib and Blondin, and thus Applicant’s piecemeal analysis is not persuasive.  No “tortured reading” is required.
Applicant further argues that the Office Action “asserts that sensor data transmitted via CDMA from a sensor to such data processing and management system with gateway/aggregator of Gharib corresponds to the recited “acquisition circuitry”” (Remarks, p. 12).  Again, this is a mischaracterization of Examiner’s rejection, as the Office Action does not equate sensor data to acquisition circuitry.
Applicant further argues that “the asserted motivations cannot support a prima facie case of obviousness under 35 USC 103” because “Blondin purports to teach a system that already recognizes a touch and position of a touch on a touch sensor panel” and Gharib is not directed to touch recognition, nor is any explanation provided in the 
	Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As explicitly stated in the rejection of the claims, Gharib and Blondin are both directed to processors for receiving sensor data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spread spectrum transmission of Gharib with the capacitive sensor of Blondin since such a modification provides for recognizing a touch and position of touch on a touch sensor panel (Blondin, ¶ 3) and can sense touch events based on self-capacitance and/or mutual capacitance with increased performance (Blondin, ¶ 6).
	The rejection of the claims is proper and is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626